


Exhibit 10.6
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made as of the 16th day of September
2011 between Alkermes Pharma Ireland Limited, a corporation incorporated under
the laws of Ireland (the “Company”), and Shane Cooke (“Executive”).
 
WHEREAS, the Company and the Executive wish to set forth the terms and
conditions for the employment of the Executive by the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1. Employment.  The term of this Agreement shall extend from the the date of the
closing of the merger transaction described in the Business Combination
Agreement and Plan of Merger, dated as of May 9, 2011, by and between Elan
Corporation, plc and various corporate entities related to Elan and Alkermes,
Inc., which closing date is expected to be September 16, 2011 (the “Commencement
Date”) until this Agreement is terminated by either the Executive or the Company
pursuant to Paragraph 4.  The term of this Agreement may be referred to herein
as the “Period of Employment.”
 
2. Position and Duties.  During the Period of Employment, Executive shall serve
as President, Alkermes plc, and shall have supervision and control over and
responsibility for the day-to-day business and affairs of the Company and shall
have such other powers and duties as may from time to time be prescribed by the
Board of Directors of the Company (the “Board”), the Chief Executive Officer of
the Company (the “CEO”) or other authorized executive, provided that such duties
are consistent with Executive’s position or other positions that he/she may hold
from time to time.  Executive shall devote his/her full working time and efforts
to the business and affairs of the Company.
 
3. Compensation and Related Matters.
 
(a) Base Salary.  Executive’s initial annual base salary shall be €444,500
annually.  Executive’s base salary shall be redetermined annually by the
Compensation Committee of the Board (the “Compensation Committee”).  The base
salary in effect at any given time is referred to herein as “Base Salary.”  The
Base Salary shall be payable in monthly installments, in arrears.
 
(b) Incentive Compensation.  Executive shall be eligible to receive cash
incentive compensation as determined by the Compensation Committee from time to
time, and shall also be eligible to participate in such incentive compensation
plans as the Compensation Committee shall determine from time to time.
 
(c) Expenses.  Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by him/her in performing services
hereunder during the Period of Employment, in accordance with the policies and
procedures then in effect and established by the Company.
 
 
1

--------------------------------------------------------------------------------

 
(d) Other Benefits.  During the Period of Employment, Executive shall be
entitled to continue to participate in or receive benefits under all of the
Company’s Employee Benefit Plans in effect on the date hereof, as these plans or
arrangements may thereafter be amended from time to time.  As used herein, the
term “Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company.  During the Period of Employment, Executive shall be
entitled to participate in or receive benefits under any Employee Benefit Plan
or arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement.  Any payments or benefits payable to Executive under a plan or
arrangement referred to in this Subparagraph 3(d) in respect of any calendar
year during which Executive is employed by the Company for less than the whole
of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he/she is so employed.  Should any such payments or benefits
accrue on a fiscal year (rather than calendar year) basis, then the proration in
the preceding sentence shall be on the basis of a fiscal year rather than
calendar year.
 
(e) Vacations.  Executive shall be entitled to 21 days paid annual leave in each
calendar year.  Executive shall also be entitled to all public holidays given by
the Company to its executives.
 
4. Termination.  Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:
 
(a) Death.  Executive’s employment hereunder shall terminate upon his/her death.
 
(b) Disability.  If Executive is prevented from performing his/her duties
hereunder by reason of any physical or mental incapacity that results in
Executive’s satisfaction of all requirements necessary to receive benefits under
the Company’s long-term disability plan due to a total disability, then, to the
extent permitted by law, Company may terminate the employment of Executive at or
after such time.  Nothing in this Subparagraph 4(b) shall be construed to waive
Executive’s rights, if any, under existing law.
 
(c) Termination by Company for Cause.  At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder for
Cause.  For purposes of this Agreement, “Cause” shall mean:  (i) conduct by
Executive constituting a material act of willful misconduct in connection with
the performance of his/her duties, including, without limitation,
misappropriation of funds or property of the Company or any of its affiliates
other than the occasional, customary and de minimis use of Company property for
personal purposes; (ii) the commission by Executive of a felony or any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or conduct
by Executive that would reasonably be expected to result in material injury to
the Company if he/she were retained in his/her position; (iii) continued,
willful and deliberate non-performance by Executive of his/her duties hereunder
(other than by reason of Executive’s physical or mental illness, incapacity or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Company; (iv) a breach by Executive of
any of the provisions contained in Paragraph 7 of this Agreement; (v) a
violation by Executive of the Company’s employment policies which has continued
following written notice of such violation from the Company; or (vi) willful
failure to cooperate with a bona fide internal investigation or an investigation
by regulatory or law enforcement authorities, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
willful inducement of others to fail to cooperate or to produce documents or
other materials.
 
 
2

--------------------------------------------------------------------------------

 
(d) Termination Without Cause.  At any time during the Period of Employment, the
Company may terminate Executive’s employment hereunder without Cause.  Any
termination by the Company of Executive’s employment under this Agreement which
does not constitute a termination for Cause under Subparagraph 4(c) or result
from the death or disability of Executive under Subparagraph 4(a) or (b) shall
be deemed a termination without Cause; provided that, Executive’s employment
shall not be deemed terminated under this Subparagraph 4(d) if he remains
employed by an affiliate of the Company.
 
(e) Termination by Executive.  At any time during the Period of Employment,
Executive may terminate his/her employment hereunder for any reason, including
but not limited to Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean that Executive has complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following
events:  (i) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties; (ii) an involuntary
material reduction in Executive’s Base Salary except for across-the-board
reductions similarly affecting all or substantially all management employees;
(iii) a breach by the Company of any of its other material obligations under
this Agreement, or (iv) a material change in the geographic location at which
Executive must perform his/her services; provided that, a change in the
employment of Executive to another affiliate of Company does not in and of
itself constitute “Good Reason.”    “Good Reason Process” shall mean that (A)
Executive reasonably determines in good faith that a “Good Reason” event has
occurred; (B) Executive notifies the Company in writing of the occurrence of the
Good Reason event within ninety (90) days of the occurrence of such event; (C)
Executive cooperates in good faith with the Company’s efforts, for a period not
less than thirty (30) days following such notice, to modify Executive’s
employment situation in a manner acceptable to Executive and Company; (D)
notwithstanding such efforts, one or more of the Good Reason events continues to
exist and has not been modified in a manner acceptable to Executive; and (E)
Executive terminates his/her employment no later than sixty (60) days after the
end of the thirty-day cure period.  If the Company cures the Good Reason event
in a manner acceptable to Executive during the thirty-day period, Good Reason
shall be deemed not to have occurred.
 
 
3

--------------------------------------------------------------------------------

 
(f) Notice of Termination.  Except for termination as specified in Subparagraph
4(a), any termination of Executive’s employment by the Company or any such
termination by Executive shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.
 
(g) Date of Termination.  “Date of Termination” shall mean:  (i) if Executive’s
employment is terminated by his/her death, the date of his/her death; (ii) if
Executive’s employment is terminated or by the Company for Cause under
Subparagraph 4(c), the date on which Notice of Termination is given; (iii) if
Executive’s employment is terminated by the Company under Subparagraphs 4(b) or
(d), three (3) months after the date on which a Notice of Termination is given;
and (iv) if Executive’s employment is terminated by Executive under Subparagraph
4(e), three (3) months after the date on which a Notice of Termination is given.
 
5. Compensation Upon Termination.
 
(a) Termination Generally.  If Executive’s employment with the Company is
terminated for any reason during the Period of Employment, the Company shall pay
or provide to Executive (or to his/her authorized representative or estate) any
earned but unpaid Base Salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits Executive may have under any Employee Benefit Plan of the Company,
including without limitation any benefits that may accrue on Executive’s
retirement from the Company, to the extent applicable (the “Accrued Benefit”).
 
(b) Termination by the Company Without Cause or by Executive with Good
Reason.  If Executive’s employment is terminated by the Company without Cause as
provided in Subparagraph 4(d), or Executive terminates his/her employment for
Good Reason as provided in Subparagraph 4(e), then the Company shall, through
the Date of Termination, pay Executive his/her Accrued Benefit.  The Company
shall within seven (7) days of the Date of Termination provide to Executive a
general release of claims in a form and manner satisfactory to the Company (the
“Release”).  If Executive signs the Release and delivers it to Company within
twenty-one (21) days of Executive’s receipt of the Release and does not revoke
it within seven (7) days thereafter:
 
(i) Company shall pay Executive an amount equal to 1.5 times the sum of
Executive’s Base Salary and his/her Average Incentive Compensation (the
“Severance Amount”).  The Severance Amount shall be paid out in monthly
installments, in eighteen (18) months in arrears beginning on the first payroll
date that occurs after the Date of Termination.  For purposes of this Agreement,
“Average Incentive Compensation” shall mean the average of the annual cash
incentive compensation under Subparagraph 3(b) received by Executive for the two
(2) immediately preceding fiscal years.  In no event shall “Average Incentive
Compensation” include any sign-on bonus, retention bonus or any other special
bonus.  Notwithstanding the foregoing, if Executive breaches any of the
provisions contained in Paragraph 7 of this Agreement, all payments of the
Severance Amount shall immediately cease.
 
 
4

--------------------------------------------------------------------------------

 


 
6. Change in Control Payment.  The provisions of this Paragraph 6 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of Alkermes plc or any successor in interest to Alkermes plc
(“Alkermes”).  These provisions are intended to assure and encourage in advance
Executive’s continued attention and dedication to his/her assigned duties and
his/her objectivity during the pendency and after the occurrence of any such
event.  These provisions shall apply in lieu of, and expressly supersede, the
provisions of Subparagraph 5(b) regarding the amount of severance pay and
benefits upon a termination of employment, if such termination of employment
occurs within twenty-four (24) months after the occurrence of the first event
constituting a Change in Control, provided that such first event occurs during
the Period of Employment.  These provisions shall terminate and be of no further
force or effect beginning twenty-four (24) months after the occurrence of a
Change in Control.
 
(a)           A “Change in Control” shall be deemed to have occurred upon the
occurrence of any one of the following events:
 
(i)           any “Person,” as such term is used in Sections 13(d) and 14(d) of
the United States Securities Exchange Act of 1934, as amended (the “Act”) (other
than Alkermes, any of its subsidiaries, or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
Alkermes or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
Person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of Alkermes
representing fifty percent (50%) or more of the combined voting power of
Alkermes’ then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from Alkermes); or
 
(ii)             a majority of the members of the Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of such appointment or election; or
 
(iii)           the consummation of (A) any consolidation or merger of Alkermes
where the stockholders of Alkermes, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty percent (50%)
of the voting shares of the company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or (B)
any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of Alkermes.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Alkermes that, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of shares of
Voting Securities beneficially owned by any person to fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from
Alkermes) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities,
then a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).
 
 
5

--------------------------------------------------------------------------------

 
(b)           Effect of a Change in Control.
 
(i) If within twenty-four (24) months after a Change in Control occurs, the
Executive’s employment is terminated by the Company without Cause as provided in
Subparagraph 4(d) or the Executive terminates his employment for Good Reason as
provided in Subparagraph 4(e), then, the Company shall pay Executive a lump sum
in cash on the Date of Termination equal to the sum of:
 
(A)  to the extent not theretofore paid, an amount equal to the Executive’s Base
Salary through the Date of Termination;
 
(B)  an amount equal to the following formula:  A x (B ÷ 365); where A equals
Executive’s Average Incentive Compensation and B equals the number of days in
the current fiscal year through the Date of Termination; and
 
(C) an amount equal to 1.5 times the sum of (I) Executive’s Base Salary (or
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (II) Executive’s Average Incentive Compensation.
 
7. Confidential Information, Nonsolicitation and Cooperation.
 
(a) Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to the Company or its affiliates which
is of value to the Company or its affiliates in the course of conducting their
business and the disclosure of which could result in a competitive or other
disadvantage to the Company or its affiliates.  Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Company or its
affiliates.  Confidential Information includes information developed by
Executive in the course of Executive’s employment by the Company or its
affiliates, as well as other information to which Executive may have access in
connection with Executive’s employment.  Confidential Information also includes
the confidential information of others with which the Company or its affiliates
has a business relationship.  Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of Executive’s duties under Subparagraph 7(b).
 
 
6

--------------------------------------------------------------------------------

 
(b) Confidentiality.  Executive understands and agrees that Executive’s
employment creates a relationship of confidence and trust between Executive and
the Company with respect to all Confidential Information.  At all times, both
during Executive’s employment with the Company or its affiliates and after its
termination, Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Executive’s duties to the Company or its
affiliates.
 
(c) Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by the Company or its affiliates
or are produced by Executive in connection with Executive’s employment will be
and remain the sole property of the Company and/or its affiliate.  Executive
will return to the Company all such materials and property as and when requested
by the Company.  In any event, Executive will return all such materials and
property immediately upon termination of Executive’s employment for any
reason.  Executive will not retain with Executive any such material or property
or any copies thereof after such termination.
 
(d) Nonsolicitation.  During the Period of Employment and for six (6) months
thereafter, Executive (i) will refrain from directly or indirectly recruiting or
otherwise soliciting, inducing or influencing any person to leave employment
with the Company or its affiliates (other than terminations of employment of
subordinate employees undertaken in the course of Executive’s employment with
the Company or its affiliates); and (ii) will refrain from soliciting or
encouraging any customer or supplier to terminate or otherwise modify adversely
its business relationship with the Company or the Company’s
affiliates.  However, nothing in this Subparagraph 7(d) will prohibit Executive
from indirectly recruiting, soliciting, inducing or influencing a person to
leave employment with the Company or its affiliates through the use of
advertisements in trade journals and the like or from discussing employment
opportunities with such employees to the extent such employees contact Executive
first.  Executive understands that the restrictions set forth in this
Subparagraph 7(d) are intended to protect the Company’s and its affiliates’
interests in their Confidential Information and established employee, customer
and supplier relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for such purpose.
 
(e) Litigation and Regulatory Cooperation.  During and after Executive’s
employment, Executive shall cooperate fully with the Company and its affiliates
in the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company or its
affiliates which relate to events or occurrences that transpired while Executive
was employed by the Company or its affiliates.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or its affiliates at mutually
convenient times.  During and after Executive’s employment, Executive also shall
cooperate fully with the Company and its affiliates in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company or its affiliates.  The
Company shall reimburse Executive for any reasonable out-of-pocket expenses
incurred in connection with Executive’s performance of obligations pursuant to
this Subparagraph 7(e).
 
 
7

--------------------------------------------------------------------------------

 
8. Integration.  This Agreement, the Offer Letter dated September 15, 2011
between the Company and Executive], and the Employee Agreement with respect to
Inventions and Proprietary Information dated September 16, 2011 between
Executive and the Company constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements
between the parties with respect to any related subject matter.  Notwithstanding
the foregoing, except to the extent in conflict therewith, this Agreement does
not supersede the Employee Agreement with respect to Inventions and Proprietary
Information dated September 16, 2011 between Executive and the Company.
 
9. Assignment; Successors and Assigns.  Neither the Company nor Executive may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other party; provided
that the Company may assign its rights under this Agreement without the consent
of Executive in the event that the Company shall effect a reorganization,
consolidate with or merge into any other corporation, partnership, organization
or other entity, or transfer all or substantially all of its properties or
assets to any other corporation, partnership, organization or other
entity.  This Agreement shall inure to the benefit of and be binding upon the
Company and Executive, their respective successors, executors, administrators,
heirs and permitted assigns.
 
10. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
11. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
12. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to Executive at the
last address Executive has filed in writing with the Company or, in the case of
the Company, at its main offices, attention Head of Human Resources, and shall
be effective on the date of delivery in person or by courier or three (3) days
after the date mailed.
 
13. Amendment.  This Agreement may be amended or modified only by a written
instrument referencing this Agreement signed by Executive and by a duly
authorized representative of the Company.
 
 
8

--------------------------------------------------------------------------------

 
14. Governing Law.  This Agreement shall be governed by the laws of Ireland and
the parties hereby consent to the to the exclusive jurisdiction of the Irish
Courts and Irish statutory bodies.
 
15. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
 

 
9

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 


SIGNED for and on behalf
of ALKERMES PHARMA IRELAND LIMITED
by its lawfully appointed attorney
TOM RIORDAN
in the presence of:
____________________________
(Signature)






Signature of Witness:
_______________________________
Name of Witness:
 
Address of Witness:
 
Occupation of Witness:
 



 
SIGNED by
SHANE COOKE
in the presence of:
____________________________
(Signature)






Signature of Witness:
_______________________________
Name of Witness:
 
Address of Witness:
 
Occupation of Witness:
 



 

 
10

--------------------------------------------------------------------------------

 
